Citation Nr: 0306213	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Indianapolis, 
Indiana, Regional Office (RO of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran had onset of headaches during active service.

2.  He has had headaches on a continuing basis since 
separation from service.


CONCLUSION OF LAW

With resolution of reasonable doubt, a headache disorder was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Because this decision grants the veteran's claim, further 
evidence to substantiate the claim is not needed.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service  so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service  is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran's service medical records are presumed 
to have been destroyed, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In the veteran's case, in October 2002, the National 
Personnel Records Center reported to the RO that the 
veteran's service medical records were presumed to have been 
destroyed at that facility in a fire in 1973 and that no 
Office of the Surgeon General or sick reports were found for 
the veteran.  The Board thus has a heightened duty to 
consider the benefit of the doubt doctrine.  O'Hare, supra.       

In May 2000, the veteran asserted a claim of entitlement to 
service connection for a headache disorder.  He stated at 
that time that: in service in Korea in 1957, he suddenly 
developed extremely painful headaches, for which he 
hospitalized for a period of 3 days;  X-rays and a 
psychiatric evaluation were negative; the impressions 
included "migraine and sinus from exposure to the extreme 
cold"; for many years, he used over-the-counter drugs for 
headaches; and he had been treated by VA from time to time 
with medication for headaches.

The veteran submitted records from a private hospital, which 
showed that he was seen in the emergency room in August 1982 
for severe headaches.  A CT scan of his head was negative.  
The discharge diagnosis was headache, etiology not 
determined.

VA outpatient treatment records from 1991 to 2001 show 
continuing treatment for headaches.  In February 2000, it was 
noted that the veteran was having headaches twice a week.

In January 2001, the veteran's wife stated that: she dated 
the veteran for 6 years before he entered service; he had no 
headaches prior to his service; in Korea, he spent time in a 
hospital for severe headaches; when he was released from 
service, he had almost daily headaches; a CT scan did not 
find a reason for his headaches; he still had headaches, 
which had caused medical expenses and loss of wages.

The Board finds that the statements by the veteran and his 
wife concerning his headaches are credible and constitute 
positive evidence tending to show onset of a headache 
disorder during his period of active service and continuity 
of symptomatology of headaches since his separation from 
service in November 1958.  The lack of evidence demonstrating 
continuous treatment for headaches since November 1958 
constitutes negative evidence, even though the standard for 
service connection based on chronicity is continuity of 
symptomatology and not continuity of treatment.  Under 
38 C.F.R. § 5107(b) (West 2002) and the holding of the Court 
in O'Hare, the Board finds that there is an approximate 
balance of positive and negative evidence on the issue of 
whether the veteran has had headaches continuously since his 
separation from service.  Resolving the doubt on that issue 
in the veteran's favor, entitlement to service connection for 
a headache disorder is established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).





ORDER

Service connection for a headache disorder is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

